





2020
RESTRICTED SURPLUS UNIT AGREEMENT


THIS RESTRICTED SURPLUS UNIT AGREEMENT (the “Agreement”), dated as of February
1, 2020 (the “Grant Date”), by and between FBL Financial Group, Inc., an Iowa
corporation (the “Company”) and _________ (the “Participant”) is entered into as
follows:


WHEREAS, the Company has established the FBL Financial Group, Inc. Cash-Based
Restricted Surplus Unit Plan (the “Plan”);


WHEREAS, pursuant to the Plan, the Stock Subcommittee of the Management
Development and Compensation Committee of the Board of Directors of the Company
(the “Committee”), has the authority to award restricted surplus units (“Units”)
to certain participants of the Company;


WHEREAS, the Committee has determined that the Participant should be awarded
Units;


NOW, THEREFORE, the Company and the Participant agree as follows:


1.Grant of Units. Subject to the terms and conditions of this Agreement and the
Plan, the Company hereby credits to a separate account maintained on the books
of the Company (the “Participant Account”), ___ Units. On any Vesting Date (as
hereinafter defined), the value of each vested Unit shall be calculated as
follows (the “Value”):                
Value = Notional Value (1 + y/100)z 
Where:
“Notional Value” = $100;
“y” = average annual percentage change in surplus of Farm Bureau Property &
Casualty Insurance Company as of December 31 for the three calendar years
preceding the first Vesting Date following the Grant Date; and
“z” = the whole number between one and five, inclusive, that equals the number
of Vesting Dates that have occurred since the Grant Date, including the Vesting
Date on which the Value is being calculated.
The calculation in the annual change of surplus for Farm Bureau Property &
Casualty Insurance Company (“FBP&C”) shall, to the extent practical, disregard
changes to the statutory accounting standards applicable to FBP&C since the
Grant Date for any years the value of the grant(s) is


#2116743 v.4

--------------------------------------------------------------------------------




materially affected by such changes. The Committee shall retain sole discretion
in determining whether statutory accounting changes shall be disregarded for any
grant on a Vesting Date.
2.    Vesting Schedule.
2.1    Generally. Conditioned upon the continued employment of the Participant,
the interest of the Participant in the Units shall vest as follows: 20% of the
Units awarded hereunder shall, subject to Section 3, vest on the close of
business on February 1 of the year after the Grant Date, and on February 1 of
each of the subsequent four years. Each date on which one or more of the
Participant’s Unit’s vests shall be deemed a “Vesting Date.”
2.2    Accelerated Vesting. If Employee’s employment with the Company is
terminated before the Vesting Date by reason of death or Disability [as defined
in Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended or
restated from time to time (the “Code”)], the interests of the Participant in
the Units shall vest as to a prorata portion of the Units. The prorata portion
shall be measured by months elapsed from the date of this Agreement to the date
of death or date of Disability, as compared to the number of months from the
date of this Agreement to the Vesting Date for each 20% portion of the Units.
3.    Forfeiture. If the Participant’s employment with the Company is
involuntarily terminated by the Company or voluntarily terminated by the
Participant, the balance of the Units subject to this Agreement that have not
vested at the time of the Participant’s termination of employment shall be
forfeited by the Participant.
                    
4.     Form and Timing of Payment. As soon as reasonably practical after each
Vesting Date and in no case later than the end of the Participant’s tax year in
which such Vesting Date occurred, the Company shall pay cash or cash equivalents
to the Participant in an amount equal to the Value of the Participant’s Units
that vested on such Vesting Date; provided, however: (i) to the extent required
by Section 409A(2)(B)(i) of the Code, no payment shall be made for 6 months
after any Vesting Date; (ii) the Company may further defer a payment to the
extent allowed under Section 1.409A-2(b)(7) of the Treasury Regulations; and
(iii) the Company may accelerate a payment to the extent allowed under Section
1.409A-3(j)(4) of the Treasury Regulations.


5.    Taxes. The Participant shall be liable for any and all taxes, including
withholding taxes, arising out of this grant of Units, the vesting or payment
thereof. The Participant acknowledges that the Company may have the obligation
to withhold taxes from the amounts paid to the Participant hereunder or
otherwise and agrees that the Company may do so as it, in its sole discretion,
determines is necessary to comply with its tax withholding obligations.


6.    Statutory Compliance. This Agreement and the Plan shall, to the extent
possible, be interpreted and operated in a manner to avoid the application of
Section 409A(a)(1) of the Code. Notwithstanding anything in this Agreement or
the Plan to the contrary, the Committee shall be authorized to take any
unilateral action, including the amendment of this Agreement and the Plan, that
it deems necessary or desirable to avoid the application of or noncompliance
with Section 409A of the Code; provided, however, that neither the Company, the
Committee or any other officer,


2



--------------------------------------------------------------------------------




employee or agent shall have any liability to a Participant with respect to any
amount paid or payable by the Participant by reason of the application or
violation of Section 409A of the Code.


7.    Miscellaneous.
7.1    Restrictions on Transfer. The Units granted hereunder may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated.
7.2    Unfunded, Unsecured Promise. All amounts credited to the Participant’s
Account under this Agreement shall for all purposes be a part of the general
assets of the Company. The Participant’s interest in his or her Participant
Account shall only be that of a general, unsecured creditor of the Company.    
7.3    Change in Capitalization. The Participant acknowledges that the Committee
may in accordance with the Plan, make certain adjustments to the Participant’s
rights hereunder in connection with a Change of Capitalization, as that term is
defined in the Plan.    
7.4    No Employment Rights. The Participant acknowledges and agrees that
nothing contained in this Agreement or the Plan shall be construed or deemed
under any circumstance to bind the Company to employ the Participant for any
particular period of time.    
7.5    Clawback. The Participant acknowledges receipt of a copy of the Company’s
Impact of Restatement of Financial Statements Upon Awards Policy (the “Clawback
Policy”) adopted by the Management Development and Compensation Committee and
agrees that his/her rights hereunder are subject to the terms and conditions of
the Clawback Policy, including future amendments thereto.    
7.6    Further Actions. The Participant and the Company each agree to execute
such further instruments and to take such action as may reasonably be necessary
to carry out the intent of this Agreement.    
7.7    Plan. The Company’s grant of Units pursuant to this Agreement is subject
to the terms and conditions of the Plan. The Participant acknowledges receipt
and review of the Plan.    
7.8    Merger. This Agreement constitutes the final agreement between the
Participant and the Company with respect to the subject matter hereof. No other
agreements, representations or understandings, whether oral or written, and
whether express or implied, which are not set forth in this Agreement or the
Plan have been made or entered into by either party with respect to the subject
matter herein.     
7.9    Amendments. Except as otherwise provided herein or in the Plan, this
Agreement may be amended only by a written agreement that identifies itself as
an amendment to this Agreement and that is signed by the Participant and the
Company.    


3



--------------------------------------------------------------------------------




7.10    Waiver. Except as otherwise provided herein or in the Plan, this
Agreement may only be waived by a writing that is signed by the Participant and
the Company. A waiver made in accordance with this Section is effective only in
that instance and only for the specific purpose stated in such written
waiver.    
7.11    Choice of Law and Venue. This Agreement, and the application or
interpretation hereof, shall be governed exclusively by its terms and by the
laws of the State of Iowa, without regard to its choice of law provisions. This
Agreement shall be enforced in any federal or state court sitting in Polk
County, Iowa and each party to this Agreement hereby consents to the
jurisdiction and venue of such court and waives any and all arguments that it
may have relating to such matters. If any party commences any action arising
directly or indirectly from this Agreement in another jurisdiction or venue, the
other party to this Agreement may transfer the case to the above-described
jurisdiction and venue or, if such transfer cannot be accomplished, to have such
case dismissed without prejudice.
IN WITNESS WHEREOF, the Company and the Participant have executed this
Agreement, which shall be effective as of the Grant Date.




FBL FINANCIAL GROUP, INC.




By:
Its:


 
PARTICIPANT:




By: 







4

